DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 28 April 2021.  Claims 1-6 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-6 are directed towards a unit and is directed to a inputting and outputting order information to be used for generating a manufacturing schedule, but does not appear to be physical structure and is therefore considered software per se, which is not statutory because it is not a process, machine, manufacture, or composition of matter.
Appropriate correction is required.

Additionally, claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-6 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-6 is/are directed to the abstract idea production assistance system that calculates using a process breakdown the equipment in order to schedule tasks.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-6) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-6) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-6 recite(s) a mental process. Specifically, the independent claim 1 recites a mental process: as drafted, the claim recites the limitation of scheduling the production process of parts based on collected and analyzed information which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a calculation unit and command unit, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the calculation unit and command unit language, the claim encompasses the user manually collecting the necessary information and with using a pen and paper plan and schedule the production of parts. The mere nominal recitation of a generic 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, inputting and outputting data steps required to use the calculating, and generating do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that the inputting and outputting is used to perform both the calculating and generating steps.  The unit in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing 

Additionally, the claim recites the additional element(s): inputting an order, outputting commands performs the calculating and generating steps. The collecting step is recited at a high level of generality (i.e., as a general means of inputting and outputting for use in the calculating and generating steps), and amounts to mere data communicating, which is a form of insignificant extra-solution activity. The input and command units that performs the calculating and generating steps is also recited at a high level of generality, and merely automates the calculating and generating steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the inputting and outputting steps). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of   For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-6 recite(s) inputting an order, calculating a schedule, generating the schedule, and output commands which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for inputting, calculating, generating, and outputting which is the abstract idea steps of valuing an idea (production assistance system that calculates using a process breakdown the equipment in order to schedule tasks) in the manner of “apply it”. 

Thus, the claims recites an abstract idea directed to a mental process (i.e. to calculating and generating a manufacturing schedule).  Using a computer to inputting, calculating, generating, and outputting resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The calculating and generating a manufacturing schedule would clearly be to a mental activity that a company would go through in order to calculate the plan for machining operations to make a product.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine production assistance system that calculates using a process breakdown the equipment in order to schedule tasks:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2 and 4 recite limitations which further limit the claimed analysis of data.

Claims 3 and 5 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  with respect to the currently filed claims the implementing steps can be found in DiPippo which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 23-25 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on inputted information about the calculating and generating of a schedule for manufacturing.  This is not a technical or technological problem but is rather in the realm of manufacturing planning and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiPippo et al. (U.S. Patent Publication 2017/0199517 A1) (hereafter DiPippo) in view of Arboletti et al. (U.S. Patent 8,781,882 B1).

	Referring to Claim 1, DiPippo teaches a production support system for generating a process for producing a product based on an order including information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished, the production support system comprising:

a schedule calculation unit for generating, based on the order input from the input unit, a schedule including information related to a plurality of operation machines necessary for producing the product identified by the order, processes for which each operation machine is responsible, and a time needed to execute each process (see; par. [0070]-[0072] of DiPippo teaches the creating of production schedules for products requested to be produced (i.e. ordered), where the information includes a full list of materials, including the lead time (i.e. time to make each part), and all par. [0026] necessary equipment to produce the product, Figure 1 provides an example of the manufacturing planning process).

a process breakdown information supply unit for breaking down each process of the generated schedule into a plurality of tasks, which are information which can be interpreted and performed by each operation machine (see; Figure 1 and par. [0025]-[0028] of DiPippo teaches an example of a process breakdown which provides the planning from a design all the way to the specific steps (i.e. task) that need to take place at each operation on the different pieces of equipment, which includes all parts and manufacturing operations as a manufacturing process plan (MPP), and the MPP is utilized for scheduling all the equipment to create the product).

a process command unit which outputs commands to each operation machine based on the tasks from the process breakdown information supply unit (see; par. [0052] of DiPippo teaches the installation of MPP into equipment in order to produce the parts).

DiPippo does not explicitly disclose the following limitation, however,

Arboletti teaches an input unit for inputting an order (see; col. 13, line (63) – col. 14, line (56) of Arboletti teaches the inputting of orders related to the generation of production scheduling).

The Examiner notes that DiPippo teaches similar to the instant application teaches managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts.  Specifically, DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts it is therefore viewed as analogous art in the same field of endeavor. Additionally, Arboletti teaches automotive industry manufacturing assessment including taking orders and producing parts and as it is comparable in certain respects to DiPippo which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts. However, DiPippo fails to disclose an input unit for inputting an order.

Arboletti discloses an input unit for inputting an order.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of DiPippo the input unit for inputting an order as taught by Arboletti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, DiPippo and Arboletti teach the collecting and analysis of data in order to manage the production of parts in the form of manufacturing planning using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while DiPippo in view of Arboletti teaches the system above, DiPippo further discloses a system having the limitations of:

a process plan database in which the information related to the plurality of operations machines necessary for producing the product, the processes for which each operation machine is responsible, and the time needed to execute each process is stored in association with information for identifying each product (see; par. [0026] of DiPippo teaches the creating of a manufacturing process plan (MPP) that takes into account all machines necessary to produce the part and Figure 1 discloses an example of a manufacturing process plan that discloses which machines and which steps (i.e. tasks) need to be performed, additionally the MPP is then used to generate par. [0070]-[0072] the scheduling that details the manufacturing process).


	Referring to Claim 3, see discussion of claim 1 above, while DiPippo in view of Arboletti teaches the system above, DiPippo further discloses a system having the limitations of:

comprising a process breakdown information database in which the tasks are stored in association with processes stored in a process plan database and each operation machine which executes the processes (see; Figure 1 of DiPippo presents an example of a breakdown starting with a design and then providing all the steps to be taken at that machines to produce the parts (i.e. machine that executes the process, par. [0026] further provides an example of what the manufacturing process plan provides).


	Referring to Claim 4, see discussion of claim 1 above, while DiPippo in view of Arboletti teaches the system above, DiPippo further discloses a system having the limitations of:

an operation time database in which information related to the time needed for the operation machines to execute the processes included in the schedule is stored in association with the processes and the operation machines (see; par. [0070]-[0072] of DiPippo teaches a schedule including where the time for all production is controlled utilizing the Manufacturing Process Management system which provides the information operate the machines when necessary to meet production needs).


	Referring to Claim 5, see discussion of claim 4 above, while DiPippo in view of Arboletti teaches the system above, DiPippo further discloses a system having the limitations of:

the actual time needed for the operation machines to execute the processes included in the schedule is stored in the operation time database (see; par. [0070]-[0072] of DiPippo teaches the determination of the lead time to make each part on each machine, which contains the schedules to manage the parts when necessary).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiPippo et al. (U.S. Patent Publication 2017/0199517 A1) (hereafter DiPippo) in view of Arboletti et al. (U.S. Patent 8,781,882 B1) in further view of HYODO et al. (U.S. Patent Publication 2014/0300853 A1).

	Referring to Claim 6, see discussion of claim 1 above, while DiPippo in view of Arboletti teaches the system above, DiPippo further discloses a system having the limitations of:

the operation machines include a plurality of machine tools (see; par. [0026] of DiPippo teaches generating a Manufacturing Process Plan which includes all machines and tool needed to perform the different parts).

Dippo in view of Arboletti does not explicitly disclose the following limitation, however,


Hyodo teaches an autonomous transport vehicle which transports a workpiece between the machine tools (see; par. [0038]-[0042] of Hyodo discloses that in the management of a manufacturing facility during the planning of manufacturing the use of autonomous transport vehicles is taken into account).

The Examiner notes that DiPippo teaches similar to the instant application teaches managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts.  Specifically, DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts it is therefore viewed as analogous art in the same field of endeavor. Additionally, Arboletti teaches automotive industry manufacturing assessment including taking orders and producing parts and as it is comparable in certain respects to DiPippo which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Hyodo teaches a facility management of manufacturing facilities including for supplies and production which involves planning and scheduling and as it is comparable in certain respects to DiPippo and Arboletti which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

DiPippo and Arboletti discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts. However, DiPippo and Arboletti fails to disclose an autonomous transport vehicle which transports a workpiece between the machine tools.

Hyodo discloses an autonomous transport vehicle which transports a workpiece between the machine tools.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of DiPippo and Arboletti an autonomous transport vehicle which transports a workpiece between the machine tools as taught by Hyodo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, DiPippo, Arboletti, and Hyodo teach the collecting and analysis of data in order to manage the production of parts in the form of manufacturing planning using associated tasks and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Powell (U.S. Patent Publication 2020/0104169 A1) discloses systems and methods of a production environment tool.
Figlin et al. (U.S. Patent Publication 2013/0339254 A1) discloses a task repository.
Mislavsky (U.S. Patent Publication 2011/0213631 A1) discloses a system and method for performing project management attendant to any of various types of projects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623